DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding limitations recited in claims 1-5 which are directed to a manner of operating a disclosed reaction device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (USP 6,130,095, cited in IDS filed 09/03/2019), in view of Rhodes (US 2003/0049854 A1).
Regarding claim 1, Shearer discloses a reaction device adjusted for a chemiluminescence detector for detecting chemiluminescence generated in a reaction cell by a detection unit of the chemiluminescence detector, the reaction device configured to oxidize and reduce a sample gas prior to being introduced into the reaction cell (Fig. 1), the reaction device comprising:
an introduction passage through which the sample gas is suppled (see: sample inlet system 2);
a reaction tube (see: ceramic burner assembly 6) made of an alumina sintered body (C5/L63-C6/L8, see: alumina in the ceramic), the reaction tube configured to oxidize (see: oxidant source 4) and reduce (see: fuel source 7) the sample gas (see: sample inlet system 2) therein; and
an inert gas supply passage (see: carrier fluid 1) through which an inert gas is supplied into the reaction tube (C4/L66-C5/L12, see: carrier fluid 1 is an inert gas supply).
Shearer does not explicitly disclose the inert gas supply passage being capable of supplying inert gas into the reaction tube separately from the sample gas.
Rhodes teaches an analogous apparatus for the on-stream analysis of total sulfur (Figure 1, Figure 4) comprising a pyrolysis furnace (280) having a plurality of fittings configured to selectively provide process fluid (170), carrier gas (300), and pyrolysis gas (350), by individual control of a rotary valve (40), valve (330), and metering valve (360).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sample injection system taught by Rhodes, into the device disclosed by Shearer, since such a modification would have provided for improved fluidic control and the capability to provide different samples at different flow rates to the device, thereby providing for improved sensitivity and processing speed (Rhodes: [0024]-[0025]).
Regarding claim 2, modified Shearer further discloses the inert gas supply passage (Shearer: Fig. 1, see: carrier fluid 1) includes an outlet (Shearer: Fig. 1, see: mixing tee 5) to supply the inert gas into the reaction tube together with an oxidizing agent (Shearer: Fig. 1, see: oxidant source 4).
Regarding claim 3, modified Shearer further discloses an inlet tube connected to supply a reducing agent into the reaction tube  (Shearer: Fig. 1, see: fuel inlet line 8), such that the inert gas from the insert gas supply passage is supplied into the reaction tube together with a reducing agent (Shearer: Fig. 1, see: fuel source 7).
Regarding claim 4, modified Shearer further discloses the inert gas is nitrogen or a noble gas (Shearer: C3/L44-54, see: helium or nitrogen).
 Regarding claim 5, modified Shearer further discloses a chemiluminescence detector comprising: the reaction device adjusted for a chemiluminescence detector as recited in claim 1 (see: rejection of claim 1 above);
a reaction cell into which the sample gas that has been oxidized and reduced in the reaction tube flows (Shearer: Fig. 1, see: chemiluminescence reaction chamber 10); and
a detection unit configured to detect chemiluminescence generated in the reaction cell (Shearer: Fig. 1, see: light detection system 14).
Regarding claim 6, Shearer discloses a chemiluminescence detection method in which a sample gas is oxidized and reduced and then introduced into a reaction cell, and chemiluminescence generated in the reaction cell is detected by a detection unit (Fig. 1), the method comprising:
supplying an oxidizing agent (see: oxidant source 4), a reducing agent (see: fuel source 7), and an inert gas (see: carrier fluid 1; C4/L66-C5/L12, see: carrier fluid 1 is an inert gas supply) into a reaction tube (see: ceramic burner assembly 6) composed of an alumina sintered body to oxidize and reduce the sample gas therein  (C5/L63-C6/L8, see: alumina in the ceramic).
Shearer does not explicitly disclose the inert gas being supplied into the reaction tube using a separate inlet from an inlet used to supply the sample gas.
Rhodes teaches an analogous apparatus for the on-stream analysis of total sulfur (Figure 1, Figure 4) comprising a pyrolysis furnace (280) having a plurality of fittings configured to selectively provide process fluid (170), carrier gas (300), and pyrolysis gas (350), by individual control of a rotary valve (40), valve (330), and metering valve (360).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sample injection system and method of separately providing process fluid and carrier gas to the reaction tube taught by Rhodes, into the device and method disclosed by Shearer, since such a modification would have provided for improved fluidic control and the capability to provide different samples at different flow rates to the device, thereby providing for improved sensitivity and processing speed (Rhodes: [0024]-[0025]).
Regarding claim 7, modified Shearer further discloses the inert gas from an inert gas supply passage (Shearer: Fig. 1, see: carrier fluid 1) is supplied into the reaction tube together with the oxidizing agent (Shearer: Fig. 1, see: oxidant source 4).
Regarding claim 8, modified Shearer further discloses the inert gas from an inert gas supply passage (Shearer: Fig. 1, see: carrier fluid 1) is supplied into the reaction tube together with the reducing agent (Shearer: Fig. 1, see: fuel source 7).
Regarding claim 9, modified Shearer further discloses the sample gas is supplied from a column to which a carrier gas is supplied (Shearer: C3/L44-54), separately from the inert gas (Rhodes: Figure 1, see: fitting 300 which provides inert gas is separate from fitting 170 which provides the sample).
Regarding claim 10, Shearer discloses a chemiluminescence detection method in which a sample gas is oxidized and reduced and then introduced into a reaction cell, and chemiluminescence generated in the reaction cell is detected by a detection unit (Fig. 1), the method comprising:
supplying a sample gas (see: sample inlet system 2) into a reaction tube composed of an alumina sintered body (C5/L63-C6/L8, see: alumina in the ceramic), the sample gas supplied from a column (C3/L44-54, see: chromatography);
supplying, not from the column, an oxidizing agent (see: oxidant source 4), a reducing agent (see: fuel source 7).
Shearer does not explicitly disclose separately supplying an inert gas into the reaction tube to oxidize and reduce the sample gas therein.
Rhodes teaches an analogous apparatus for the on-stream analysis of total sulfur (Figure 1, Figure 4) comprising a pyrolysis furnace (280) having a plurality of fittings configured to selectively provide process fluid (170), carrier gas (300), and pyrolysis gas (350), by individual control of a rotary valve (40), valve (330), and metering valve (360).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sample injection system and method of separately providing process fluid and carrier gas to the reaction tube taught by Rhodes, into the device and method disclosed by Shearer, since such a modification would have provided for improved fluidic control and the capability to provide different samples at different flow rates to the device, thereby providing for improved sensitivity and processing speed (Rhodes: [0024]-[0025]).
Regarding claim 11, modified Shearer further discloses the reaction tube has a first end and a second end opposite the first end (Shearer: Fig. 1, see: left and right ends of ceramic burner assembly 6; Rhodes: Figure 1, see: left and right ends of pyrolyzer); and wherein the inert gas from an inert gas supply passage is supplied to the reaction tube together with the oxidizing agent, through the first end of the reaction tube  (The modification of the method and apparatus taught by Shearer in view of Rhodes (see: rejection of claim 10 above) would have resulted in a pyrolyzer with the sample inlet system, oxidant source, carrier fluid, and fuel source taught by Fig. 1 of Shearer arranged to enter the same end of pyrolyzer as taught by Figure 1 of Rhodes).
Regarding claim 12, modified Shearer further discloses the reaction tube has a first end and a second end opposite the first end (Shearer: Fig. 1, see: left and right ends of ceramic burner assembly 6; Rhodes: Figure 1, see: left and right ends of pyrolyzer); and wherein the inert gas from an inert gas supply passage is supplied to the reaction tube together with the reducing agent, through the second end of the reaction tube (The modification of the method and apparatus taught by Shearer in view of Rhodes (see: rejection of claim 10 above) would have resulted in a pyrolyzer with the sample inlet system, oxidant source, carrier fluid, and fuel source taught by Fig. 1 of Shearer arranged to enter the same end of pyrolyzer as taught by Figure 1 of Rhodes).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797